Citation Nr: 0828796	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for premature 
ventricular contractions.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

4.  Entitlement to an initial compensable disability rating 
for hepatitis C, for the period prior to March 19, 2007.

5.  Entitlement to a staged rating in excess of 10 percent 
for hepatitis C, from March 19, 2007.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from August 1986 to 
February 1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January 2006 and January 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The January 2006 rating decision granted the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss and hepatitis C, and assigned noncompensable disability 
evaluations for each disability, effective September 6, 2005.  
This rating decision also denied the veteran's claim of 
entitlement to service connection for premature ventricular 
contractions.

The January 2007 rating decision denied the veteran's claim 
of entitlement to service connection for sleep apnea.  

In a July 2007 rating decision , the veteran was granted an 
increased, 10 percent disability rating for his service-
connected hepatitis C, effective March 19, 2007.  The veteran 
has not indicated that he is satisfied with this increased 
disability evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (even if a rating is increased during the pendency of 
an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's sleep apnea is causally or 
etiologically related to his service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the veteran has premature ventricular 
contractions, which are causally or etiologically related to 
his service in the military.

3.  Throughout the rating period on appeal, no worse than 
Level III hearing acuity in the right and left ears has been 
demonstrated.
 
4.  Throughout the rating period on appeal, the veteran's 
hepatitis C was productive of intermittent fatigue, malaise, 
and loss of appetite.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2.  Premature ventricular contractions were not incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

3.  The requirements are not met for an initial compensable 
disability rating for bilateral hearing loss.  38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.85, Diagnostic Code 6100 (2007).

4.  The criteria are met for an initial disability rating of 
10 percent, but no higher, for hepatitis C.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7354 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the January 2006 rating decision on appeal granted the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and hepatitis C, such claims are now 
substantiated.   As such, his filing of a notice of 
disagreement as to these determinations does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the initial rating 
assignments trigger VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.
  
The statements of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for the 
veteran's bilateral hearing loss and hepatitis C, and 
included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
codes.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular ratings, but 
also to obtain all schedular ratings above the disability 
evaluations that the RO had assigned.  

In addition, September 2005, October 2006, August 2007, and 
October 2007 VCAA letters explained the evidence necessary to 
substantiate his claims of entitlement to service connection 
for sleep apnea and premature ventricular contractions.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence. 

In addition, the October 2006, August 2007, and October 2007 
letters, as well as a June 2008 letter from VA explained how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements as to the veteran's claims 
for increased initial disability ratings and the notice 
requirements required by Dingess/Hartman were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Increased Disability Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App 259 (1994).

Analysis

Service Connection

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for sleep apnea and 
premature ventricular contractions, so these claims must be 
denied.  38 C.F.R. § 3.102.  

The Board observes that the veteran's service medical records 
do not show that the veteran complained of, or was treated 
for sleep apnea during his military service.  The Board  
acknowledges that the veteran's service medical records show 
that the veteran reported a history of premature ventricular 
contractions at his separation examination, but a physician 
noted that the veteran was asymptomatic at that time.   
See 38 C.F.R. § 3.303(b) (isolated findings in service are 
insufficient to establish chronicity).  Furthermore, the 
Board notes that it appears that the veteran did not make any 
complaints related to sleep apnea at his separation 
examination.  This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged incidents in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at or 
immediately following his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
during his separation examination.  More significantly, the 
veteran's separation examination report indicates that the 
veteran had a normal clinical evaluation, including normal 
cardiovascular, respiratory, and neurological examinations.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
The veteran was not diagnosed with sleep apnea until 2006, 
over 7 years after his discharge from service.  The Board 
notes that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

More significantly, there is no competent clinical evidence 
that relates his claimed  sleep apnea and premature 
ventricular contractions to his military service.  See  
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  The Board acknowledges that Dr. K. J. F., M.D. 
opined in February 2007 that the veteran's sleep apnea 
occurred during his military service.  However, Dr. F did not 
provide a rationale for his opinion, or otherwise refer to 
any credible supporting evidence that the veteran's sleep 
apnea was related to his service.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991) (the Board is not required to 
accept unsubstantiated or ambiguous medical opinions as to 
the origin of the veteran's disorder).  See also Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the Court rejected a 
medical opinion as "immaterial" where there was no 
indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).  Similarly, the examiner appears to 
have based his opinion on the history as related by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of lay history, unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence).  Thus, the probative value of Dr. F's 
opinion is diminished.  See Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).

Moreover, the Board notes none of the veteran's treating 
providers found that the veteran's claimed premature 
ventricular contractions are related to his military service.  
In fact, there is no medical evidence of record that the 
veteran currently has premature ventricular contractions.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  The December 2005 VA 
examiner found that there was no objective evidence of any 
pathology.   See also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").   

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's sleep apnea or 
claimed premature ventricular contractions are the result of 
his service in the military.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Therefore, the only evidence portending that the veteran has 
sleep apnea and premature ventricular contractions related to 
his military service, comes from him personally.  As a 
layperson, the veteran simply does not have the necessary 
medical training and/or expertise to diagnose or determine 
the etiology of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  As such, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against his claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Increased Disability Evaluation - Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2007). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no substantive effect on 
the veteran's claims.  But pertinent changes were made to 
38 C.F.R. § 4.86.

38 C.F.R. § 4.86(a) now provides that, when the pure-tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

During the December 2005 VA examination, for the relevant 
thresholds, the veteran had an average pure-tone threshold of 
27.5 decibels and a speech discrimination score of 80 percent 
in his right ear, and an average pure-tone threshold of 26.3 
decibels and a speech discrimination score of 80 percent in 
his left ear.  This, in turn, correlates to Level III hearing 
acuity in his right ear and Level III hearing acuity in his 
left ear.  Furthermore, the results of the veteran's most 
recent hearing evaluation clearly indicates that his hearing 
loss is actually now improved.  During his most recent VA 
examination, in September 2007, for the relevant thresholds, 
he had an average pure-tone threshold of 24 decibels in his 
right ear and 94 percent speech discrimination.  This 
correlates to Level I hearing acuity for this ear under 
38 C.F.R. § 4.85, Table VI.  For the left ear, for the 
relevant thresholds, his average decibel loss was 24 decibels 
and the speech discrimination score was 96 percent.  This 
translates into Level I hearing for the left ear under Table 
VI.  The provisions of 38 C.F.R. § 4.86(a) or (b) are not 
applicable.  Neither two Level III designations, nor two 
Level I designations, warrant a compensable rating according 
to 38 C.F.R. § 4.85, Table VII.  

In denying the claim for a higher rating, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  However, 
the record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards.  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him  
that his bilateral hearing loss has caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his noncompensable schedular rating) 
or that his bilateral hearing loss has otherwise necessitated 
frequent periods of hospitalization.  As such, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Disability Evaluation - Hepatitis C

The veteran was initially assigned a noncompensable 
disability rating for his hepatitis C, pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7354.  Effective March 19, 
2007, the veteran's disability evaluation was increased to 10 
percent disabling, also pursuant to Diagnostic Code 7354.  

According to Diagnostic Code 7354, a noncompensable 
disability rating is assigned for asymptomatic hepatitis C.  
A 10 percent rating is warranted for intermittent fatigue, 
malaise, and anorexia, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the previous 12 months.  A 20 percent rating requires 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication; or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the 
previous 12 months.  See 38 C.F.R. § 4.114, Code 7354 (2007).

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent rating is most appropriate for the entire 
rating period on appeal, from September 6, 2005, and that a 
higher rating is not warranted.  38 C.F.R. § 4.7.  The 
objective medical evidence of record indicates that the 
veteran's hepatitis C consistently causes fatigue and malaise 
with occasional abdominal discomfort and loss of appetite, as 
well as some right upper quadrant pain. However, at both his 
December 2005 VA examination and his more recent July 2007 VA 
examination, the veteran denied experiencing incapacitation, 
nausea, vomiting, jaundice, or anemia.  Likewise, the veteran 
denied current treatment or medication for his hepatitis C.  
As such, the veteran is entitled to a 10 percent rating, but 
no higher, for his hepatitis C.

In determining the veteran is entitled to a rating of 10 
percent, but no higher,  the Board has considered whether the 
veteran is entitled to an increased disability evaluation on 
an extra-schedular basis.  However, the Board concludes that 
the record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his hepatitis C, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  So there is no 
basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for premature ventricular 
contractions is denied.

The claim for an initial compensable disability rating for 
bilateral hearing loss is denied.  

Entitlement to a 10 percent initial disability rating for 
hepatitis C is granted for the entire rating period, from 
September 6, 2005, subject to the applicable law governing 
the award of monetary benefits.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


